--------------------------------------------------------------------------------

Exhibit 10.2
 
 
SECURITY AGREEMENT




This SECURITY AGREEMENT, dated as of February 14, 2014 (this “Agreement”), is
among Eco Building Products, Inc. a Colorado corporation (“Debtor”), and the
undersigned lender set forth on Schedule A hereto (the “Secured Party”).


Debtor hereby agrees in favor of Secured Party as follows:


1.           In consideration for loans made or to be made to Debtor evidenced
by the Secured Promissory Note of Debtor in the principal amounts set forth on
Schedule A hereto, payable to the order of Secured Party (such debentures, as
amended, modified, supplemented, replaced or substituted from time to time,
being herein referred to as the “Note”), Debtor hereby grants to Secured Party a
continuing security interest in, lien upon and a right of setoff against, and
Debtor hereby assigns to Secured Party, all of Debtor’s right, title and
interest in and to the Collateral described in Section 2, to secure the full and
prompt payment, performance and observance of all present and future
indebtedness, obligations, liabilities and agreements of any kind of Debtor to
Secured Party arising under or in connection with the Note, which is existing
now or hereafter (all of the foregoing being herein referred to as the
“Obligations”).


2.           The Collateral is described on Schedule B annexed hereto as part
hereof and on any separate schedule(s) identified as Collateral at any time or
from time to time furnished by Debtor to Secured Party (all of which are hereby
deemed part of this Security Agreement) and includes claims of Debtor against
third parties for loss or damage to or destruction of any Collateral.


3.           Debtor hereby warrants, represents, covenants and agrees (as of the
date hereof and so long as any Obligation remains outstanding) that:  (a) the
chief executive office and other places of business of Debtor, the books and
records relating to the Collateral (except for such records as are in the
possession or control of Secured Party) and the Collateral are located at 909
West Vista Way, Vista CA 92083 and Debtor will not change any of the same
(except the location of antennas and similar types of Collateral), or merge or
consolidate with any person or change its name or conduct its business under any
trade, assumed or fictitious name, without prior written notice to and consent
of Secured Party (and in the case of location of Collateral, will from time to
time notify Secured Party of the locations thereof); (b) the Collateral is and
will be used in the business of Debtor and not for personal, family, household
or farming use; (c) the Collateral is now, and at all times will be, owned by
Debtor free and clear of all liens, security interests, claims and encumbrances;
(d) Debtor will not abandon or assign, sell, lease, transfer or otherwise
dispose of, other than in the ordinary course of Debtor’s business, nor will
Debtor suffer or permit any of the same to occur with respect to, any
Collateral, without prior written notice to and consent of a designated
representative of the Secured Party; (e) Debtor will make payment or will
provide for the payment, when due, of all taxes, assessments or contributions or
other public or private charges which have been or may be levied or assessed
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
against Debtor, whether with respect to the Collateral, to any wages or salaries
paid by Debtor, or otherwise, will deliver to Secured Party, on demand,
certificates or other evidence satisfactory to Secured Party attesting thereto
and shall cause Debtor’s subsidiaries to take any such action as described under
this section 3(e); (f) Debtor will, at its sole cost and expense, perform all
acts and execute all documents requested by Secured Party from time to time to
evidence, perfect, maintain or enforce Secured Party‘s security interest granted
herein or otherwise in furtherance of the provisions of this Security Agreement;
(g) at any time and from time to time, Debtor shall, at its sole cost and
expense, execute and deliver to Secured Party such financing statements pursuant
to the Uniform Commercial Code (“UCC”), applications for certificate of title
and other papers, documents or instruments as may reasonably be requested by
Secured Party in connection with this Security Agreement, and to the extent
permitted by applicable law, Debtor hereby authorizes Secured Party to execute
and file at any time and from time to time one or more financing statements or
copies thereof or of this Security Agreement with respect to the Collateral
signed only by Secured Party, and Debtor agrees to pay any recording tax or
similar tax arising in connection with the filing of any such financing
statement and further agrees to pay any additional recording or similar tax
which is incurred in connection therewith; (h) Debtor assumes all responsibility
and liability arising from the Collateral; (i) in their discretion, Secured
Party may, at any time and from time to time, upon the occurrence and during the
continuance of a Default (as hereinafter defined), demand, sue for, collect or
receive any money or property at any time payable or receivable on account of or
in exchange for, or make any compromise or settlement deemed desirable by
Secured Party with respect to, any Collateral, and/or extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
or release, any of the Obligations and/or the Collateral, or any obligor, maker,
endorser, acceptor, surety or guarantor of, or any Party to, any of the
Obligations or the Collateral, all without notice to or consent by Debtor and
without otherwise discharging or affecting the Obligations, the Collateral or
the security interest granted herein; (j) in its discretion, Secured Party may,
at any time and from time to time, for the account of Debtor, pay any amount or
do any act required of Debtor hereunder and which Debtor fails to do or pay, and
any such payment shall be deemed an advance by Secured Party to Debtor payable
on demand together with interest at the highest rate then payable on any of the
Obligations; (k) Debtor will promptly pay Secured Party for any and all sums,
costs, and expenses which Secured Party may pay or incur pursuant to the
provisions of this Security Agreement or in perfecting, defending, protecting or
enforcing this Security Agreement or the first priority security interest
granted herein or in enforcing payment of the Obligations or otherwise in
connection with the provisions hereof, including but not limited to all search,
filing and recording fees, taxes, fees and expenses for the service and filing
of papers, premium on bonds and undertakings, fees of marshals, sheriffs,
custodians, auctioneers, court costs, collection charges, travel expenses, and
reasonable attorneys’ fees, all of which together with interest at the highest
rate then payable on any of the Obligations, shall be part of the Obligations
and be payable on demand; (l) upon the occurrence and during the continuance of
a Default, any proceeds of the Collateral received by Debtor shall not be
commingled with other property of Debtor, but shall be segregated, held by
Debtor in trust for Secured Party, and immediately delivered to Secured Party in
the form received, duly endorsed in blank where appropriate to effectuate the
provisions hereof, the same to be held by Secured Party as additional Collateral
hereunder or, at Secured Party’s option, to be applied to payment of the
Obligations, whether or not due and in any order; (m) in their sole discretion,
Secured Party may, at any time and from time to time, assign, transfer or
deliver to any transferee of any
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Obligations, any Collateral, whereupon Secured Party shall be fully discharged
from all responsibility and the transferee shall be vested with all powers and
rights of Secured Party hereunder with respect thereto, but Secured Party shall
retain all rights and powers with respect to any Collateral not assigned,
transferred or delivered; and (n) upon request of Secured Party, at any time and
from time to time, Debtor shall, at its cost and expense, execute and deliver to
Secured Party reports as to the Collateral listing all items thereof, describing
the condition of same and setting forth the value thereof (lower of cost or
market) all in form and substance reasonably satisfactory to Secured Party.
Whenever any act is referred to herein as being taken by the Secured Party, it
shall mean by the Agent appointed by the Secured Party pursuant to Section 6
hereof.


4.           The term Default as used in this Security Agreement shall mean any
Event of Default, as such term is defined in the Note.


5.            Upon the occurrence and during the continuance of any Default,
Secured Party may, without notice to (except as herein set forth) or demand upon
Debtor, declare any Obligations immediately due and payable and Secured Party
shall have the following rights and remedies (to the extent permitted by
applicable law) in addition to all rights and remedies of a Secured Party under
the UCC or of Secured Party under the Obligations, all such rights and remedies
being cumulative, not exclusive and enforceable alternatively, successively or
concurrently:


(a)           Secured Party may, at any time and from time to time, with or
without judicial process or the aid and assistance of others, (i) enter upon any
premises in which any Collateral may be located and, without resistance or
interference by Debtor, take possession of the Collateral, (ii) dispose of any
part or all of the Collateral on any such premises, (iii) require Debtor to
assemble and make available to Secured Party at the expense of Debtor any part
or all of the Collateral at any place and time designated by Secured Party which
is reasonably convenient to both parties, (iv) remove any part or all of the
Collateral from any such premises for the purpose of effecting sale or other
disposition thereof (and if any of the Collateral consists of motor vehicles,
Secured Party may use Debtor’s license plates), and (v) sell, resell, lease,
assign and deliver, grant options for or otherwise dispose of any part or all of
the Collateral in its then condition or following any commercially reasonable
preparation or processing, at public or private sale or proceedings or
otherwise, by one or more contracts, in one or more parcels, at the same or
different times, with or without having the Collateral at the place of sale or
other disposition, for cash and/or credit, and upon any terms, at such place(s)
and time(s) and to such person(s) as Secured Party deems best, all without
demand, notice or advertisement whatsoever except that where an applicable
statute requires reasonable notice of sale or other disposition Debtor hereby
agrees that the sending of ten days’ notice by overnight mail, postage prepaid,
to any address of Debtor set forth in this Security Agreement shall be deemed
reasonable notice thereof.  If any Collateral is sold by Secured Party upon
credit or for future delivery, Secured Party shall not be liable for the failure
of the purchaser to pay for same and in such event Secured Party may resell or
otherwise dispose of such Collateral.  Secured Party may buy any part or all of
the Collateral at any public sale and, if any part or all of the Collateral is
of a type
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
customarily sold in a recognized market or is of the type which is the subject
of widely distributed standard price quotations, Secured Party may buy such
Collateral at private sale and in each case may make payment therefor by any
means, whether by credit against the Obligations or otherwise.  Secured Party
may apply the cash proceeds actually received from any sale or other disposition
to the reasonable expenses of retaking, holding, preparing for sale, selling,
leasing and the like, to reasonable attorneys’ fees and all legal, travel and
other expenses which may be incurred by Secured Party in attempting to collect
the Obligations, proceed against the Collateral or enforce this Security
Agreement or in the prosecution or defense of any action or proceeding related
to the Obligations, the Collateral or this Security Agreement; and then to the
Obligations in such order and as to principal or interest as Secured Party may
desire; and Debtor shall remain liable and will pay Secured Party on demand any
deficiency remaining, together with interest thereon at the highest rate then
payable on the Obligations and the balance of any expenses unpaid, with any
surplus to be paid to Debtor, subject to any duty of Secured Party imposed by
law to the holder of any subordinate security interest in the Collateral known
to Secured Party.


(b)           Secured Party may, at any time and from time to time, as
appropriate, after the occurrence and during the continuance of an Event of
Default set off and apply to the payment of the Obligations, any Collateral in
or coming into the possession of Secured Party or their agents, without notice
to Debtor and in such manner as Secured Party may in their discretion determine.


6.           Secured Parties may designate and appoint a collateral agent
(“Agent”), as attorney-in-fact of Debtor, irrevocably and with power of
substitution, with authority to:  endorse the name of Debtor on any notes,
acceptances, checks, drafts, money orders, instruments or other evidences of
Collateral that may come into Secured Party’s possession; sign the name of
Debtor on any invoices, documents, assignments; execute proofs of claim and
loss; execute endorsements, assignments or other instruments of conveyance or
transfer; adjust and compromise any claims under insurance policies or
otherwise; execute releases; and do all other acts and things necessary or
advisable in the sole discretion of Secured Party to carry out and enforce this
Security Agreement or the Obligations.  Neither Secured Party nor any designee
or agent thereof shall be liable for any acts of commission or omission done in
good faith, for any error of judgment or for any mistake of fact or law.  This
power of attorney being coupled with an interest is irrevocable while any
Obligations shall remain unpaid.


7.           With respect to the enforcement of Secured Party’s rights under
this Security Agreement, Debtor hereby releases Secured Party and Agent from any
claims, causes of action and demands at any time arising out of or with respect
to this Security Agreement, the Obligations, the Collateral and its use and/or
any actions taken or omitted to be taken by Secured Party or Agent in good faith
with respect thereto, and Debtor hereby agrees to hold Secured Party and Agent
harmless from and with respect to any and all such claims, causes of action and
demands.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
8.           Secured Party’s prior recourse to any Collateral shall not
constitute a condition of any demand, suit or proceeding for payment or
collection of the Obligations nor shall any demand, suit or proceeding for
payment or collection of the Obligations constitute a condition of any recourse
by Secured Party to the Collateral.  Any suit or proceeding by Secured Party to
recover any of the Obligations shall not be deemed a waiver of, or bar against,
subsequent proceedings by Secured Party with respect to any other Obligations
and/or with respect to the Collateral.  No act, omission or delay by Secured
Party shall constitute a waiver of their rights and remedies hereunder or
otherwise.  No single or partial waiver by Secured Party of any covenant,
warranty, representation, Default or right or remedy which they may have shall
operate as a waiver of any other covenant, warranty, representation, Default,
right or remedy or of the same covenant, warranty, representation, Default,
right or remedy on a future occasion.  Debtor hereby waives presentment, notice
of dishonor and protest of all instruments included in or evidencing any
Obligations or Collateral, and all other notices and demands whatsoever (except
as expressly provided herein).


9.           Debtor hereby agrees to pay, on demand, all out-of-pocket expenses
incurred by Secured Party in connection with the enforcement of the Note, this
Security Agreement, and the Obligations and in connection with any amendment,
including, without limitation, the fees and disbursements of counsel to Secured
Party.


10.           In the event of any litigation with respect to any matter
connected with this Security Agreement, the Obligations, the Collateral or the
Note, Debtor hereby waives the right to a trial by jury and all rights of
setoff.  Debtor hereby waives personal service of any process in connection with
any such action or proceeding and agrees that the service thereof may be made by
certified or registered mail directed to Debtor at any address of Debtor set
forth in this Security Agreement.  Debtor so served shall appear or answer to
such process within thirty days after the mailing thereof.  Should Debtor so
served fail to appear or answer within said thirty-day period, Debtor shall be
deemed in default and judgment may be entered by Secured Party against Debtor
for the amount or such other relief as may be demanded in any process so
served.  In the alternative, Secured Party may in their discretion effect
service upon Debtor in any other form or manner permitted by law.


11.           Upon the payment in full or conversion of the Note and
satisfaction of all Obligations in accordance with the Note or with the prior
consent or waiver by the Secured Party, the security interest granted hereby in
the Collateral shall terminate and all rights to the Collateral under this
Agreement shall immediately revert to Debtor.  Upon any such termination, the
Secured Party shall within three (3) business day: (x) return any Collateral
that is in possession of the Secured Party, and (y) execute and deliver UCC–3
financing statement releases or other documents of release reasonably requested
by Debtor.


12.           Secured Party may assign their rights and obligation hereunder to
any Affiliate of Secured Party provided that such Affiliate assumes all of the
liabilities or obligations of Secured Party hereunder.  For purposes of this
section, “Affiliate” of any person means any other person or entity which,
directly or indirectly, controls or is controlled by that person, or is under
common control with that person or entity.  “Control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as used with respect to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting
securities, by contract or otherwise.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
13.           All terms herein shall have the meanings as defined in the UCC,
unless the context otherwise requires.  No provision hereof shall be modified,
altered, waived, released, terminated or limited except by a written instrument
expressly referring to this Security Agreement and to such provision, and
executed by the Party to be charged.  The execution and delivery of this
Security Agreement has been authorized by the Board of Directors of Debtor and
by any necessary vote or consent of members of Debtor.  This Security Agreement
and all Obligations shall be binding upon the successors and assigns of Debtor
and shall, together with the rights and remedies of Secured Party hereunder,
inure to the benefit of Secured Party, their executors, administrators,
successors, permitted endorsees and permitted assigns.  This Security Agreement
and the Obligations shall be governed in all respects by the laws of the State
of New York applicable to contracts executed and to be performed in such
state.  If any term of this Security Agreement shall be held to be invalid,
illegal or unenforceable, the validity of all other terms hereof shall in no way
be affected thereby.  Secured Party is authorized to annex hereto any schedules
referred to herein.  Debtor acknowledges receipt of a copy of this Security
Agreement.


                      14.           All notices and other communications under
this Agreement shall be in writing and shall be deemed given when delivered
personally, by overnight mail or delivery service or mailed by certified mail,
return receipt requested, to the parties.




IN WITNESS WHEREOF, the undersigned have executed or caused this security
agreement to be executed on the date first above set forth.



  COMPANY:         ECO BUILDING PRODUCTS,  INC.               By:
 /s/ Steve Conboy
  Name:
Steve Conboy
  Title:
President & CEO
     





Address of Debtor:


909 West Vista Way
Vista, CA  92083

 
 
 
 
6

--------------------------------------------------------------------------------

 
 

 
Secured Parties:


REDWOOD MANAGEMENT LLC




By:________________________________
      Name:
      Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 


 
SCHEDULE A




REDWOOD MANAGEMENT LLC






































 
8

--------------------------------------------------------------------------------

 
 
 
SCHEDULE B


The property covered by this Security Agreement consists of:  All goods sold to
The Home Depot under current contracts to include purchase orders for Eco Red
Shield finished goods for in store and special order delivery.  This will
include all raw lumber and treated lumber from the time of purchase until the
time of delivery and payment from The Home Depot. To include assignment of all
payments from The Home Depot directly to Redwood Management, LLC. All orders
will be issued to ECOB under the contract and commitment as publically filed on
2.13.2014 in Form 8K filing on the SEC Edgar system Acc-no: 0001127855-14-000058
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 
9 

--------------------------------------------------------------------------------